NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings were received on 6 April 2022.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Knelson (U.S. Patent No. 5,895,345) in view of Waring (U.S. Patent No. 556,567).
Regarding claim 1, Knelson discloses an apparatus for facilitating particle separation by density, the apparatus comprising: a separator 10 having an inner surface surrounding a rotation axis of the separator and defining a particle path from an input end 11 of the separator to an axially spaced output end 13 of the separator, wherein the inner surface includes a plurality of axially spaced dividers (rings 34/43 or 44/35 that form the recesses 30 and/or 40) having respective inner positions, the dividers defining at least in part respective axially spaced retainers 30 for collecting particles during rotation of the separator, each of the retainers 30 including at least one fluid inlet 25 for fluidizing particles in the retainer during operation; wherein the plurality of dividers include a first pair of adjacent dividers and a second pair of adjacent dividers, the first pair of adjacent dividers nearer the input end than the second pair of adjacent dividers, (Fig. 1-3), but does not disclose wherein a first divider slope relative to the rotation axis between inner positions of the first pair of adjacent dividers is greater than a second divider slope relative to the rotation axis between inner positions of the second pair of adjacent dividers and wherein each of the first and second divider slopes is zero or positive.
Waring discloses an apparatus Fig. 1 for facilitating particle separation by density, wherein a first divider slope relative to the rotation axis between inner positions of the first pair of adjacent dividers (pair of rings that form grooves a6)  is greater than a second divider slope relative to the rotation axis between inner positions of the second pair of adjacent dividers (pair of rings that form grooves a7) and wherein each of the first and second divider slopes is zero or positive (Fig. 1; page 1, lines 17-50). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Knelson with the dividers taught by Waring for the purpose of facilitating the heavier particles to remain in contact with the chamber and enable them by accumulation in the grooves to displace the lighter particles (page 2, lines 1-9).
Regarding claim 2, since said claim defines how the divider slope is calculated (e.g., ratios of radial position difference over axial position difference respectively) and does not further limit the structure of the apparatus as claimed, modified Knelson is deemed to meet said claim since the apparatus of Knelson possesses a divider slope as claimed (e.g., Fig. 1-3).
Regarding claim 17, Knelson discloses wherein the retainers include a first pair of adjacent retainers 30 and a second pair of adjacent retainers 30, the first pair of adjacent retainers nearer the input end than the second pair of adjacent retainers (Fig. 1 and 2), but does not disclose wherein a first 15retainer slope relative to the rotation axis between retainer positions of the first pair of adjacent retainers is greater than a second retainer slope relative to the rotation axis between retainer positions of the second pair of adjacent retainers, the first and second retainer slopes being zero or positive.
Waring discloses wherein a first 15retainer slope relative to the rotation axis between retainer positions of the first pair of adjacent retainers a6 is greater than a second retainer slope relative to the rotation axis between retainer positions of the second pair of adjacent retainers a7, the first and second retainer slopes being zero or positive (Fig. 1; page 1, lines 17-50). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Knelson with the retainers taught by Waring for the purpose of facilitating the heavier particles to remain in contact with the chamber and enable them by accumulation in the grooves to displace the lighter particles (page 2, lines 1-9).
Regarding claim 21, Knelson discloses a system for facilitating particle separation by density, the system comprising: the apparatus of claim 1; a rotation driver coupled to the apparatus for causing the separator of the 5apparatus to rotate about the rotation axis; and a particle source in particle communication with the input end of the separator and configured to provide particles to the input end of the separator while the separator rotates about the rotation axis (Fig. 1; claim 1). 

Allowable Subject Matter
Claims 3-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art does not teach specific angles of the divider slopes or that more than two pairs of divider or retainer slopes decrease from the input end to the output end of the separator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774